UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FITT HIGHWAY PRODUCTS, INC. (Exact name of Registrant as Specified in Its Charter) Nevada 98-0360989 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 26381 Crown Valley Parkway, Suite 230 Mission Viejo, CA 92691 (Address, Including Zip Code, of Principal Executive Offices)) CONSULTING SERVICESfitt (Full title of the Plan) Michael R. Dunn 26381 Crown Valley Parkway, Suite 230 Mission Viejo, CA 92691 (949) 582-5933 (Name, Address and Telephone Number, Including Area Code, of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b­2 of the Exchange Act. Large accelerated filerq Accelerated filerq Non-accelerated filerq (Do not check if a smaller reporting company) Smaller Reporting Companyý CALCULATION OF REGISTRATION FEE Title of securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock 2,500,000 Shares PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The information called for in Part I of Form S-8 is not being filed with or included in this Form S-8 (by incorporation by reference or otherwise) in accordance with the rules and regulations of the Security and Exchange Commission (the “Commission”). PART II Item3.Incorporation of Documents by Reference The Commission allows us to “incorporate by reference” the information we file with them, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference is considered to be part of this Registration Statement, and later information filed with the Commission will update and supersede this information. The following documents filed by us with the Commission are incorporated by reference: (a) Registrant’s Annual Report on Form 10-K for the year ended December 31, 2009 filed April 14, 2010, including all material incorporated references therein and all amendments thereto; (b) Registrant’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 filed May 21, 2010, quarter ended June 30, 2009 filed August 16, 2010 and quarter ending September 30, 2010 filed on November 12, 2010, including all material incorporated references therein and all amendments thereto; (c) Registrant’s Current Report on Form 8-K filed January 22, 2010, April 6, 2010, and July 21, 2010, including all material incorporated references therein and all amendments thereto. (d) Registrant’s Preliminary and Definitive Information Statement on schedule 14C filed on June 7, 2010 and June 21, 2010, respectively, including all material incorporated references therein. All documents subsequently filed by the Registrant pursuant to the Securities Exchange Act of 1934 after the date of this Registration Statement and prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part o this Registration Statement from the date of the filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained in this Registration Statement, or in any other subsequently filed document which also is or is deemed to be incorporated by reference in this Registration Statement, modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4.Description of Securities Shares of Common Stock, $.001 par value Item 5. Interests of Named Experts and Counsel The shares Common Stock registered in this Registration Statement are being registered in the name of: (1) Robert E. Crowson, Jr. (750,000); (2) Michael R. Dunn (1,000,000); and (3) Lawrence W. Horwitz (750,000), respectively amounts set forth in the parentheses, consultants to the Registrant, for certain services provided to the Registrant. Mr. Horwitz, who is receiving shares under this Registration Statement, is a partner in Horwitz, Cron & Armstrong, LLP, attorneys for the Registrant who assisted in the preparation of this Registration Statement. Item 6. Indemnification of Directors and Officers We indemnify our directors and officers for all liabilities allowed under the Nevada Revised Statutes. We do not indemnify for a breach of loyalty, reckless or intentional acts causing harm to the Registrant or any illegal or criminal acts intended to provide personal gain. Item 7. Exemption from Registration Claimed Not applicable. Item 8. Exhibits Exhibit Number Opinion of Counsel Consent of Independent Registered Public Accounting Firm Employment Agreement with Robert E. Crowson, Jr. Employment Agreement Amendment No. 1 with Robert E. Crowson, Jr. Employment Agreement with Michael R. Dunn Employment Agreement Amendment No. 1 with Michael R. Dunn Horwitz, Cron & Armstrong Retainer Agreement Item 9.Undertakings The undersigned Registrant hereby undertakes: To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement; To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; To reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the dollar value of securities would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form a prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; and To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; Provided, however, that paragraphs (1) and (2) do not apply if the Registration Statement is on Form S-8, and the information required to be included is a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the Registrant pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the Registration Statement. That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. To remove from registration by means of a post effective amendment any of the securities being registered which remain unsold at the termination of the offering. The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Registrant annual report pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit of proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned thereunto duly authorized in the City of Mission Viejo, State of California, on March 28, 2011. FITT HIGHWAY PRODUCTS, INC. BY:/s/ Michael R. Dunn Michael R. Dunn, CEO
